                   Case 5:19-cv-06151-SVK Document 142 Filed 08/19/21 Page 1 of 2



 1

 2                                          UNITED STATES DISTRICT COURT
 3                                FOR THE NORTHERN DISTRICT OF CALIFORNIA
 4
                                                                         Case No. 19-CV-06151 SVK
 5
          A.O., et al.,
 6                                        Plaintiffs,
                                                                        ORDER GRANTING MOTION FOR
 7           v.                                                         PRELIMINARY APPROVAL OF
         UR M. JADDOU1, et al.,                                         SETTLEMENT AGREEMENT, AS
 8                                                                      MODIFIED
 9                                          Defendants.

10

11
                  The Court determines, preliminarily, that the Parties’ August 17, 2021 Settlement Agreement
12
     (“the Settlement Agreement”) and its terms fall within the range of reasonableness and merits final
13
     approval.
14
                  The Court also determines that the Class Notice and notice procedure as described in the
15
     Settlement Agreement: (i) meets the requirements of Rule 23(e)(1) and due process; (ii) is the best
16
     practicable notice under the circumstances; (iii) is reasonably calculated, under the circumstances, to
17
     apprise the Class Members of their right to object to the proposed Settlement; and (iv) is reasonable and
18
     constitutes due, adequate, and sufficient notice to all those entitled to receive notice.
19
                  Having determined the above, the Court hereby GRANTS the Parties’ Joint Motion for
20
     Preliminary Approval of the Settlement Agreement, and orders the following:
21
            1. The proposed Notice of Proposed Settlement and Fairness Hearing and notice procedure, as set
22
                  forth in the Settlement Agreement, are approved;
23
            2. There are no rights to “opt-out” of the Settlement Agreement and the proposed agreement would
24
                  bind Class Members;
25
            3. The Parties shall cause the Class Notice to be disseminated in the manner set forth in the
26
                  Settlement Agreement on or before the Notice Date;
27
     1
         Pursuant to Federal Rule of Civil Procedure 25(d), Director Ur M. Jaddou is automatically substituted for former Acting
28 Director Tracy Renaud.
     [PROPOSED] ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT AGREEMENT
     CASE NO. 19-CV-06151 SVK
                                                1
30
             Case 5:19-cv-06151-SVK Document 142 Filed 08/19/21 Page 2 of 2



 1      4. Any Class Member who wishes to object to the fairness, reasonableness, or adequacy of the
 2         Settlement must submit his or her objection (“Objection”) to the Court in writing, via regular
 3         mail on or before the Objection Date, with copies to counsel for the Parties. Such Objection
 4         shall include a statement of his or her objection, as well as the specific reason, if any, for each
 5         objection, including any legal support the Class Member wishes to bring the Court’s attention
 6         and any evidence the Class Member wishes to introduce in support of his or her objection, and to
 7         state whether the Class Member wishes to bring the Court’s attention and any evidence the Class
 8         Member wishes to introduce in support of his or her objection, and to state whether the Class
 9         Member and/or his or her counsel wishes to make an appearance at the Approval Hearing, or be
10         barred from separately objecting;
11      5. The Notice Date is hereby set for August 26, 2021.
12      6. The Objection Date is hereby set for September 30, 2021.
13      7. The Response to Objections Date is hereby set for October 22, 2021.
14      8. The Final Approval Hearing to consider the fairness, reasonableness, and adequacy of the
15         Settlement Agreement is hereby set for November 23, 2021 at 10 a.m. in Courtroom 6, 4th
16         Floor, U.S. District Court, 280 S. First Street, San Jose, California. This hearing may proceed by
17         video conference if so indicated on ECF.
18

19         IT IS SO ORDERED.
20 DATED: August 19,           , 2021.
                                                      _____________________________
21
                                                      HON. SUSAN VAN KEULEN
22                                                    United States Magistrate Judge
23

24

25

26

27

28
     [PROPOSED] ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT AGREEMENT
     CASE NO. 19-CV-06151 SVK
                                                2
30
